The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skocki (7,129,558) in view of Farrenkopf et al. (5,899,714) and Tokumitsu (9,691,852).
Regarding claim 1, Skocki teaches in figure 3 and related text a semiconductor device comprising: 
a semiconductor substrate comprising: 
a first semiconductor region 24 having a first conductive type; and 
a second semiconductor region 34 having a second conductive type opposite to the first conductive type; 
a first conductive film 22, 14 formed on the semiconductor substrate such that the first conductive film directly contacts with the first semiconductor region 24 and the second semiconductor region 34; 
an insulating layer 30 formed on the semiconductor substrate such that the insulating layer covers the first conductive film 22, 14; 
a first contact 40, 18 formed in the insulating layer 30 such that the first contact reaches the first conductive film 22, 14; and 
wherein the second semiconductor region 34 has a first side and a second side opposite to the first side, wherein, in plan view, the first contact 40, 18 is adjacent to the second contact (another 40, 18) along the first side of the second semiconductor region 34, and
wherein a junction between the first conductive film 22, 14 and the first semiconductor region 24 N- operates as a Schottky barrier diode (see column 3, lines 3-5) while a junction between the first conductive film and the second semiconductor region 34 P+ does not operates as the Schottky barrier diode.

Skocki does not teach that a second contact formed in the insulating layer such that the second contact reaches the first conductive film and the first and second contacts overlap with the second semiconductor region in plan view, and a buried insulating film formed on a main surface of the semiconductor substrate such that the buried insulating film surrounds the second semiconductor region in plan view.
Farrenkopf et al. teach in figure 11f.3 and related text a buried insulating film 44 formed on a main surface of the semiconductor substrate such that the buried insulating film surrounds the second semiconductor region 76 in plan view.
Tokumitsu teach in figure 9A and related text a second contact CON9 formed in the insulating layer such that first (another CON9) and second contacts CON9 overlap with the second semiconductor region BSE in plan view. 
Tokumitsu, Farrenkopf et al. and Skocki are analogous art because they are directed to contacts films contacting semiconductor regions in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Skocki because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second contact in the insulating layer such that the first and second contacts overlap with the second semiconductor region in plan view, as taught by Tokumitsu, and to form a buried insulating film on a main surface of the semiconductor substrate such that the buried insulating film surrounds the second semiconductor region in plan view, as taught by Farrenkopf et al., in Skocki’s device in order to improve the contact resistance of the device, and in order to provide better protection to the device, as is well-known and conventional in the art, respectively.

The combined device includes in a direction along the first side, that a first distance between the second semiconductor region and the buried insulating film is greater than a second distance between the first contact 40, 18 and the second contact (another 40, 18).

Regarding claim 2, Skocki teaches in figure 3 and related text that the first conductive film 22, 14, 12 directly contacts with a lower surface of the first contact 40 and a lower surface of the second contact 40.
Regarding the claimed limitation of “a recess portion is formed on an upper surface of the first conductive film”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.  The formation of a recess portion on an upper surface of the first conductive film produces a structure which is not different from a structure which is formed using a different process than a “recess” (e.g. by etching or selectively depositing the first conductive film.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 3, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an impurity concentration of the second semiconductor region to be 1X1019 cm-3 or more in prior  art’s device in order to adjust the conductivity of the second semiconductor region.

Regarding claim 4, in the combined device, in plan view, the second semiconductor region is spaced apart from the buried insulating film.

Regarding claim 15, in the combined device, in a direction along the first side, the first distance between the second semiconductor region and the buried insulating film is greater than a length of the second semiconductor region.

Regarding claim 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a ratio of the first distance to the second distance greater than 2 or more and 50 or less in prior art’s device in order to adjust the conductivity of the device.


Response to Arguments
1.	Applicants argue that neither Skocki nor Farrenkopf discloses or teaches the claimed limitation of “a first distance between the second semiconductor region and the buried insulating film is greater than a second distance between the first contact and the second contact”, because “a distance between one element from one reference and another element from another reference can be measured, especially when both of the references are silent in regard to any distances between any two components”. 

1.	Skocki teaches a second distance between the first contact 40 and the second contact (another element 40).  Farrenkopf teaches a buried insulating film 44.  The buried insulating film 44 is a FOX region surrounding the entire device.  It is well-known in the art to surround a semiconductor structure with a buried FOX insulating film in order to protect the semiconductor structure.  Since buried insulating film 44 of Farrenkopf surrounds the entire semiconductor structure of Skocki, and since the first and second contacts are located within the semiconductor structure of Skocki, then “a first distance between the second semiconductor region and the buried insulating film is greater than a second distance between the first contact and the second contact”, as required by the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
7/12/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800